10

11

12

13

14

is

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cv-02043-TSH Document 23 Filed 01/22/20 Page 1 of 5

JOSEPH P. HUNT
Assistant Attorney General

DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

NEILL T. TSENG (CABN 220348)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7155

FAX: (415) 436-6748
neill.tseng@usdoj.gov

ANDY J. MAO

MICHAEL E. SHAHEEN
Attorneys, Civil Division

United States Department of Justice

Ben Franklin Station, Box 261
Washington, D.C. 20044
Telephone: (202) 353-0506

e-mail: Michael E. Shaheen@usdoj.gov

Attorneys for the United States of America

ORIGINAL

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNDER SEAL,
Plaintiffs,
Vv.

UNDER SEAL,
Defendants.

)

Neer tt” eet” eae” ie et! Neat et” ne

 

CASE NO. C 16-2043 TSH

UNITED STATES’ NOTICE
OF ELECTION TO DECLINE
INTERVENTION

FILED UNDER SEAL

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

C 16-2043 TSH 1

 
10

dl

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:16-cv-02043-TSH Document 23 Filed 01/22/20 Page 2 of 5

JOSEPH H. HUNT-
Assistant Attorney General

DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

NEILL T. TSENG (CABN 220348)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7155

FAX: (415) 436-6748
neill.tseng@usdoj.gov

ANDY J. MAO

MICHAEL E. SHAHEEN
Attorneys, Civil Division

United States Department of Justice

Ben Franklin Station, Box 261
Washington, D.C. 20044

Telephone: (202) 353-0506

e-mail: Michael.E.Shaheen@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA; STATE
OF CALIFORNIA; ex rel. STF, LLC, an
organization,

Plaintiffs,
v.

CRESCENDO BIOSCIENCE, INC., a
Delaware Corporation; and MYRIAD
GENETICS, INC., a Delaware Corporation,

Defendants.

Nene Se ee” Se! nee” Set Sin” St! Mine gee eee” Sine Mine Me

 

 

 

CASE NO. C 16-2043 TSH

UNITED STATES’ NOTICE
OF ELECTION TO DECLINE
INTERVENTION

FILED UNDER SEAL

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

C 16-2043 TSH 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cv-02043-TSH Document 23 Filed 01/22/20 Page 3 of 5

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies
the Court of its decision not to intervene in this action.

Although the United States declines to intervene, we respectfully refer the Court to 31
U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the United
States; providing, however, that the “action may be dismissed only if the court and the Attorney
General give written consent to the dismissal and their reasons for consenting.” Jd. The United
States Court of Appeals for the Ninth Circuit has held that, notwithstanding this language, the
United States has the right only to a hearing when it objects to a settlement or dismissal of the
action. U.S. ex rel. Green v. Northrop Corp., 59 F.3d 953, 959 (9th Cir. 1995); U.S. ex rel.
Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25 (9th Cir. 1994). Therefore, the United
States requests that, should either the relator or the defendants propose that this action be
dismissed, settled, or otherwise discontinued, this Court provide the United States with an
opportunity to be heard before ruling or granting its approval.

Furthermore, 31 U.S.C. § 3730(c)(3) permits the Government to be served with copies of
all pleadings filed in the action. Accordingly, the undersigned Government counsel will file a
Notice of Appearance for the purpose of receiving ECF notifications of filings in this case. The
United States reserves its right to order any deposition transcripts and to intervene in this action,
for good cause, at a later date. The United States also reserves its right to seek the dismissal of
the relator’s action or claim pursuant to 31 U.S.C. § 3730(c)(2)(A), and to request a stay of
discovery pursuant to 31 U.S.C. § 3730(c)(4).

The United States is not requesting that the Court unseal any documents on file in this
action at this time because the deadline for the State of California to inform the Court of its
decision whether to intervene in this matter is not until February 20, 2020.

Hf
Hf
Hf
Hf
if

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION
C 16-2043 TSH 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cv-02043-TSH Document 23 Filed 01/22/20 Page 4 of 5

DATED: January 22, 2020

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

DAVID L. ANDERSON

 

United States Attorney
Vitae On, _
NEILL T. TSENG 0

Assistant United States Attorney

ANDY J. MAO

MICHAEL E. SHAHEEN
Attorneys, Civil Division

Attorneys for the United States of America

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

C 16-2043 TSH

3

 
& WwW Bh

Oo CO ~T HA th

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-02043-TSH Document 23 Filed 01/22/20 Page 5of5

CERTIFICATE OF SERVICE
The undersigned hereby certifies that she is an employee of the Office of the United States
Attomey for the Northern District of California and is a person of such age and discretion to be
competent to serve papers. The undersigned further certifies that on December 11, 2018, she caused a _

copy of the following documents:

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION
(UNDER SEAL)

to be served upon each of the persons indicated below at the address(es) shown:

Jennifer Gregory Niall P. McCarthy, Esq.
Deputy Attorney General ; Justin T. Berger
California Department of Justice Cotchett, Pitre & McCarthy LLP
2329 Gateway Oaks Drive, Suite 200 840 Malcom Road
Sacramento, California 95833 Burlingame, CA 94010
wv BY FIRST CLASS MAIL by placing a true copy thereof in a sealed envelope with

postage thereon fully prepaid in the designated area for outgoing U.S. mail in accordance
with this office’s practice.

CERTIFIED MAIL (#) by placing such envelope(s) with postage thereon fully prepaid
in the designated area for outgoing U.S. mail in accordance with this office’s practice.

BY PERSONAL SERVICE (BY MESSENGER): I caused such envelope to be
delivered by hand to the person or offices of each addressee above.

BY FACSIMILE (FAX): I caused each such document to be sent by facsimile to the
person or offices of each addressee above.

BY E-MAIL: I caused each such document to be sent by e-mail to the person or offices
of each address above

BY FEDERAL EXPRESS
I declare under penalty of perjury under the laws of the State of California that the foregoing is

true and correct. Executed January 22, 2020 at San Francisco, California

 

 
